Citation Nr: 1450395	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  07-13 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected disability.

2.  Entitlement to an effective date earlier than August 4, 2008 for the grant of service connection for right lower extremity radiculopathy (previously claimed as peripheral neuropathy).

3.  Entitlement to an increased rating for right lower extremity radiculopathy (previously claimed as peripheral neuropathy), currently rated as 10 percent disabling from August 4, 2008 and 20 percent disabling from April 8, 2010.

4.  Entitlement to an increased rating for left lower extremity radiculopathy, currently rated as 10 percent disabling prior to April 8, 2010; 20 percent disabling prior to September 13, 2012; and 40 percent disabling thereafter. 

5.  Entitlement to an increased rating for residuals of left distal fibula (ankle) fracture, currently rated as 10 percent disabling prior to September 13, 2012 and 20 percent disabling thereafter. 

6.  Entitlement to an increased rating for residuals of left knee injury with arthritis, currently rated 20 percent disabling.

7.  Entitlement to an increased rating for a low back disorder, currently rated 40 percent disabling.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 19, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2006, February 2009, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The June 2006 rating decision continued a 10 percent disability rating for a left ankle condition, a 20 percent disability rating for the left knee condition and a 40 percent rating for a low back condition; granted service connection for left lower extremity radiculopathy, evaluated as 10 percent disabling, effective November 25, 2003; and denied TDIU.  The February 2009 rating decision denied service connection for neuropathy of the bilateral lower extremities and TDIU.  TDIU was granted in a January 2011 rating decision, effective January 19, 2010.  In a February 2013 rating decision, the RO granted service connection for right lower extremity radiculopathy, evaluated as 10 percent disabling, effective August 4, 2008 and 20 percent disabling from April 8, 2010.  The February 2013 rating decision also increased the rating for left lower extremity radiculopathy to 20 percent disabling effective April 8, 2010 and 40 percent disabling effective September 13, 2012.  

In September 2010 and July 2012, this case was remanded for further development.  Review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2011 the Veteran provided testimony before an acting Veterans' Law Judge.  In June 2014, the Veteran provided testimony before the undersigned Veterans' Law Judge.  A transcript of the proceedings is associated with the claims file. 

During his June 2014 hearing, the Veteran raised the issue of entitlement to a revision or reversal of a December 2002 rating decision, in which the RO increased the Veteran's disability rating for his low back condition from 10 percent to 40 percent, effective January 25, 2001, on the basis that it involves clear and unmistakable error (CUE).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an earlier effective date and increased disability ratings for right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  A diagnosis of peripheral neuropathy of the left lower extremity has not been established at any time during the period on appeal. 

2.  Prior to April 8, 2010, the Veteran's left lower extremity radiculopathy resulted in moderate (but not moderately severe) incomplete paralysis of the sciatic nerve.  

3.  From April 8, 2010 to September 13, 2012, the Veteran's left lower extremity radiculopathy did not result in more that moderate incomplete paralysis of the sciatic nerve.  

4.  Since September 13, 2012, the Veteran's left lower extremity radiculopathy did not result in did not result in more that moderately-severe incomplete paralysis of the sciatic nerve; the disorder did not result in severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.

5.  Prior to September 13, 2012, the Veteran's residuals of a left distal fibula fracture did not result in malunion of tibia and fibula with a moderate ankle disability, marked limitation of ankle motion, or ankylosis of the left ankle.

6.  Since September 13, 2012, the Veteran's residuals of a left distal fibula fracture most nearly approximate ankylosis of the left ankle in dorsiflexion at 0 to 10 degrees; ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity; or non-union of the tibia and fibula with loose motion, requiring brace.  

7.  The Veteran does not have severe recurrent subluxation or lateral instability of his left knee.

8.  Prior to September 13, 2012 the Veteran had arthritis with evidence of painful motion of the left knee; he did not have limitation of left leg flexion to 60 degrees or limitation of extension of more than 10 degrees.

9.  Since September 13, 2012, the Veteran has limitation of left leg extension of 15 degrees, but not worse, and does not have limitation of left leg flexion to 60 degrees.

10.  The Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, but there is no unfavorable ankylosis of the entire thoracolumbar spine; and he has not had physician-prescribed bed rest at any time during the period on appeal. 

11.  In September 2005, the Veteran filed a TDIU claim.  

12.  In a January 2011 rating decision, the RO granted TDIU, effective January 19, 2010.  

13.  The Veteran was not incapable of obtaining and maintaining substantially gainful employment due to his service-connected disabilities at any point prior to January 19, 2010.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for a disability rating of 20 percent, but no higher, for the Veteran's service-connected radiculopathy of the left lower extremity prior to April 8, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code (DC) 8520 (2014).

3.  The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected radiculopathy of the left lower extremity from April 8, 2010 to September 13, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, DC 8520 (2014).

4.  The criteria for a disability rating in excess of 40 percent for the Veteran's service-connected radiculopathy of the left lower extremity since September 13, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2014).

5.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected residuals of left distal fibula fracture prior to September 13, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.124a, DC's 5299-5262, 5271, 5270, 5003 (2014).

6.  The criteria for a disability rating of 30 percent, but no higher, for the Veteran's service-connected residuals of left distal fibula fracture since September 13, 2012, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, DC's 5299-5262, 5271, 5270, 5003 (2014).

7.  The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected residuals of a left knee injury with arthritis based on instability under Diagnostic Code 5257 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, DC 5010- 5257 (2014).

8.  Prior to September 13, 2012, the criteria for a disability rating of 10 percent, but no higher, for left knee arthritis based on limitation of extension, with evidence of painful motion are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC 5010-5261 (2014).

9.  Since September 13, 2012, the criteria for a disability rating of 20 percent, but no higher, for left knee arthritis based on limitation of extension are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC 5010-5261 (2014).

10.  The criteria for a disability rating in excess of 40 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5010-5243 (2014). 

11.  The criteria for an effective date earlier than January 19, 2010, for TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o); 4.16(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via letters sent to the Veteran, most recently in March 2010.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations, most recently in September 2012.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issues on appeal.  

As noted above, the Veteran has been afforded two hearings before the Board.  To the extent that the Veterans Law Judges did not suggest the submission of evidence that may have been overlooked, the Veteran has not been prejudiced. See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2) ). The Veterans Law Judges asked questions in an attempt to obtain evidence to substantiate the claims, including as to the nature of symptoms and continuity after service, as well as any impairment due to and treatment for the disability.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  Service Connection for peripheral neuropathy of the left lower extremity

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, the Veteran does not have a current diagnosis of peripheral neuropathy of the left lower extremity.  During a September 2012 VA examination, the examiner noted that a review of the Veteran's treatment records showed that some providers used the term "neuropathy" to describe the Veteran's bilateral lower limb nerve symptoms, but that the Veteran had normal laboratory studies, including tests of thyroid function, diabetes, and anemia at the time.  The examiner also noted that the Veteran was not diagnosed with diabetes until 2010 and that it is well-controlled, which would therefore not explain his bilateral lower limb neurologic symptoms prior to 2010.  The examiner explained that the Veteran's complaints of lower limb nerve-related symptoms dated back to February 2003 and that these symptoms were signs of radiculopathy of the lower extremities.  Therefore, the examiner opined that the Veteran does not have peripheral neuropathy of the left lower extremity, but instead has lumbosacral radiculopathy.  The examiner noted that she is board certified in Physical Medicine and Rehabilitation, Sports Medicine, Occupational Medicine, and Preventative Medicine/Public Health.  

Service connection may not be granted without competent medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board gives great weight to the September 2012 VA examiner's opinion that the Veteran's treatment records that noted "neuropathy" were symptoms of his lumbosacral radiculopathy.  The evidence does not show and the Veteran does not contend that he has peripheral neuropathy in addition to his service-connected radiculopathy.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and service connection is not warranted for peripheral neuropathy of the left lower extremity.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," "moderately severe," and "severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

A.  Radiculopathy of the left lower extremity

The Veteran's radiculopathy of the left lower extremity is currently rated as 10 percent disabling prior to April 8, 2010; 20 percent disabling prior to September 13, 2012; and 40 percent disabling thereafter under Diagnostic Code 8520.

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Prior to April 8, 2010 

Based on a review of the record, the Board finds that prior to April 8, 2010; the Veteran had moderate impairment of the sciatic nerve in the left lower extremity.  Therefore, prior to April 8, 2010, a rating of 20 percent, but no higher, is warranted for the Veteran's service-connected left lower extremity radiculopathy under Diagnostic Code 8520.  

During this timeframe, the Veteran complained of fatigability, spasms, tingling, numbness, loss of sensation and an electric shock with certain movements in his left lower extremity.  A July 2005 MRI of the lumbar spine showed disc desiccation.  The doctor noted that a left foramina asymmetric bulging annulus versus herniation was compromising the left intervertebral foramen and likely effacing the left S1 root.  VA treatment records dated September 2005 note that the Veteran had an EMG that was most consistent with possible L5 radiculopathy on the left side.  VA treatment records dated August 2007 note that the Veteran complained of intermittent episodes of left leg numbness and incomplete paralysis.  

In November 2008, the Veteran had a positive straight leg raise test at 45 degrees, and sensation and motor strength testing was normal.  The Veteran had intermittently decreased reflexes in his left knee and reported having difficulty walking, sitting, and standing.  The Veteran also reported that he was only able to maintain part time employment, partially due to his left leg radiculopathy.  In a December 2008 statement, the Veteran reported that he is able to walk 4 to 5 minutes before needing to rest and that he is able to sit for 3 to 5 minutes before he has to change positions.  The Veteran used a walker, wore braces for both knees, and used an ankle support cast for his left ankle.  In an August 2009 statement, the Veteran reported frequent tingling and numbness in his legs and feet.  The Veteran also reported getting an electric shock sensation that runs down his back if he moves "just right" when sitting.  VA records dated March 2010 showed a L5/S1 annulus bulge and degenerative joint disease of the lumbar spine.  The Veteran complained of radicular pain and urinary symptoms that have been present for more than 4 years.  The doctor noted that the Veteran's symptoms did not seem to be acutely worsening and that no new muscular weakness was noted.  The Veteran also reported that he was interested in surgery because his symptoms have significantly progressed since his last neurosurgery evaluation in 2005.  

The Board concludes that the Veteran had moderate impairment of the sciatic nerve based on the Veteran's reports of pain as well as organic changes such as objectively decreased reflexes and muscular weakness prior to April 8, 2010.  Thus, a 20 percent rating is warranted.  However, a rating in excess of 20 percent is not warranted because the Veteran's symptoms during this timeframe were intermittent, with no showing of abnormal muscle tone or atrophy.  As such, the evidence does not show symptomatology that most nearly approximates moderately severe or severe impairment or complete paralysis of the sciatic nerve; the Veteran's symptoms prior to April 8, 2010 approximate the severity contemplated by a 20 percent rating, but no higher, for radiculopathy of the left lower extremity.  38 C.F.R. §§ 4.123-4 .124a, DC 8520.

From April 8, 2010 to September 13, 2012

For the period from April 8, 2010 to September 13, 2012, the Board finds that the Veteran had moderate impairment of the sciatic nerve in the left lower extremity; a rating in excess of 20 percent is not warranted under Diagnostic Code 8520.  

During this timeframe, the Veteran complained of tingling, numbness, loss of sensation and weakness in his left leg.  Private treatment records dated April 8, 2010 note that the Veteran complained of severe low back pain, weakness in his left leg, and numbness and tingling going down the back of both legs.  The Veteran reported that he cannot sit for any length of time, that he has trouble standing for more than a minute or so, and that he can walk for less than a block.  On examination, the doctor noted an extremely unstable gait and left leg weakness.  During an October 2010 VA examination, the examiner noted that the Veteran used a wheeled walker and that he limped somewhat on his left side.  A straight-leg raising test was positive at 45 degrees on the left, with pain shooting down to the left posterior thigh, buttock, calf and foot.  Mild weakness of the left dorsiflexor and plantar flexor of the left foot was noted at 4+/5.  A sensory examination showed decreased sensation to pinprick on the left L5-S1 dermatomal distribution.  The examiner diagnosed the Veteran with left lower extremity radiculopathy, L5-S1 associated with lumbosacral spine osteoarthritis and degenerative disk disease. 

Based on the foregoing, the Board finds that during this timeframe, the Veteran had moderate impairment of the sciatic nerve based on the Veteran's reports of pain as well as organic changes such as objectively decreased reflexes, muscular weakness, and decreased sensation.  However, a rating in excess of 20 percent is not warranted because the Veteran's organic changes during this timeframe were noted as mild, with no showing of abnormal muscle tone or atrophy.  As such, the evidence does not show moderately severe or severe impairment or complete paralysis of the sciatic nerve; the Veteran's symptoms do not meet the criteria for a rating in excess of 20 percent for left lower extremity radiculopathy from April 8, 2010 to September 13, 2012.  38 C.F.R. §§ 4.123-4 .124a, Diagnostic Code 8520.

Since September 13, 2012

Since September 13, 2012, the Board finds that the Veteran has moderately severe impairment of the sciatic nerve in the left lower extremity; a rating in excess of 40 percent is not warranted under Diagnostic Code 8520.  

During the September 2012 VA examination, a sensory examination showed decreased sensation in the lower left leg, ankle, foot and toes.  A straight-leg raising test was positive.  Moderate intermittent pain, paresthesias, and numbness were also noted in the left lower extremity.  Muscle strength testing showed left ankle plantar flexion and dorsiflexion and great toe extension at 3/5.  The Veteran did not have muscle atrophy. The Veteran reported having flare-ups about 3 times per week and using a 4-wheeled walked to get around.  The examiner noted that the Veteran favors his left side.  The examiner also noted involvement of the sciatic nerve and indicated that the Veteran had moderate radiculopathy in his left lower extremity.  During his June 2014 Board hearing, the Veteran reported that he has urinary incontinence and erectile dysfunction, related to his back condition, but that he did not want to file disability claims for these conditions.  

During this timeframe, the Board finds that the Veteran had moderately severe incomplete paralysis of the sciatic nerve.  Therefore, a 40 percent disability rating is warranted under Diagnostic Code 8520.  However, the evidence of record does not show that the Veteran has severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Therefore, a higher 60 percent disability rating is not warranted.  Specifically, the September 2012 VA examiner noted that the Veteran did not have muscular atrophy and based on his examination, the examiner found that the Veteran had moderate radiculopathy in his left leg.  The evidence does not show that the Veteran's left leg radiculopathy most nearly approximates the severity of symptoms contemplated by the next higher rating; a rating in excess of 40 percent for the Veteran's left lower extremity radiculopathy is not warranted.  
38 C.F.R. §§ 4.123-4 .124a, Diagnostic Code 8520. 

During his June 2014 Board hearing, the Veteran argued that he should have been granted a 40 percent disability rating beginning on August 4, 2008, because he had the same symptoms at that time as he did during the September 2012 VA examination.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left lower extremity radiculopathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

In addition, the Board finds that, while the Veteran is competent to report his current symptoms of radiculopathy, any recent report that the severity of the Veteran's symptoms has remained constant since August 2008 is outweighed by the other, more contemporaneous, lay and medical evidence of record.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, in March 2010, the Veteran reported that his symptoms had progressed significantly since his neurological evaluation in 2005.  In addition, the Veteran's motor strength and sensation testing deteriorated from normal during the November 2008 VA examination to moderately incapacitating during the September 2012 VA examination.  Therefore, the Board finds that the Veteran's disability picture most closely resembles the assigned disability ratings as discussed above. 




B.  Residuals of a left distal fibula (ankle) fracture

The Veteran's residuals of left distal fibula fracture are currently rated as 10 percent disabling prior to September 13, 2012 and 20 percent disabling thereafter under Diagnostic Code 5299-5262.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2014).  Here, the hyphenated diagnostic code indicates that an unlisted orthopedic disorder (Diagnostic Code 5299) is rated, by analogy, under the criteria for impairment of the tibia and fibula under Diagnostic Code 5262.  38 C.F.R. § 4.20 (2014).

Under Diagnostic Code 5262, a 10 percent rating contemplates impairment of the tibia and fibula by malunion with a slight knee or ankle disability.  A 20 percent rating is warranted when there is malunion of the tibia and fibula with moderate knee or ankle disability, and a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

As the Veteran has a diagnosis of left ankle arthritis, the Board will also consider other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011).  Here, the Board finds that the evidence of record shows that rating the Veteran's ankle disability under the diagnostic codes for arthritis and limitation of motion may be more appropriate for the Veteran's symptoms.  The Board will also discuss the diagnostic code assigned by the RO and apply the diagnostic code that is most beneficial to the Veteran. 

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion.  A 20 percent rating for marked limitation of ankle motion.  Normal motion of the ankle is described as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5271, a 20 percent disability rating is the highest possible schedular rating; a higher rating may not be assigned for complaints of weakness, fatigability, or loss of function due to pain.  Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum schedular disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).

Ratings higher than 20 percent may be assigned under Diagnostic Code 5270 upon a showing of ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic Code 5270, a 20 percent rating is warranted for ankylosis of the ankle in plantar flexion at less than 30 degrees.  A 30 percent rating is assigned for ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A maximum 40 percent rating is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.   38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

Prior to September 13, 2012

Based on a review of the evidence of record, the Board concludes that prior to September 13, 2012; the Veteran's left ankle disability most closely approximates impairment of the tibia and fibula by malunion with a slight ankle disability or decreased ankle range of motion with objective evidence of painful motion.  Therefore, prior to September 13, 2012, a rating in excess of 10 percent for the Veteran's service-connected residuals of a left distal fibula (ankle) fracture is not warranted under Diagnostic Codes 5003, 5299-5262, or 5271.  

During this timeframe, the Veteran complained of stiffness, fatigue, pain and swelling in his left ankle.  The Veteran denied instability or giving way in his left ankle and there was no evidence of weakened movement.  During a December 2005 VA examination, the examiner noted no tenderness, deformity or swelling.  The Veteran's left ankle had a full range of motion, with no painful motion.  After repetitive-use testing, the examiner noted no loss of range of motion and no evidence of painful motion, fatigue, impaired endurance or weakened movement.  The examiner diagnosed the Veteran with status post distal fibula fracture on the heel with degenerative changes of the ankle, with no limitation of motion.  During a November 2008 VA examination, the examiner noted that the Veteran's left ankle disability was mild-to-moderate; his left ankle had a full range of motion and no limitation of motion was noted after repetitive use testing.  Motor strength was normal.  X-rays showed the Veteran's ankle mortise was normally aligned.  The Veteran was diagnosed with mild left ankle arthritis.  Private treatment records dated April 2010 note edema in the bilateral lower extremities, pitted edema in the left ankle and that the Veteran had difficulty standing upright or walking.  However, these records did not include range of motion testing or x-rays of the Veteran's left ankle.  The only notes related to the Veteran's left ankle is an opinion that the Veteran's edema is as likely as not caused by a history of left knee surgeries and a broken left ankle, in addition to the fact that the Veteran is sedentary and essentially has an extremely limited ability to ambulate.  The doctor also noted that the Veteran's current status was compromised by his use of morphine, Oxycodone, and Cyclobenzaprine.  During an October 2010 VA examination, the Veteran reported swelling, increased pain and impaired endurance; dorsiflexion of the left ankle was to 15 degrees with pain and plantar flexion was to 45 degrees with pain.  X-rays showed degenerative changes of the ankle and heel spurs.  

During this timeframe, the Veteran had a diagnosis of arthritis and the evidence shows that his ankle motion was limited, based on objective evidence of pain.  Therefore a rating of 10 percent rating is warranted under Diagnostic Code 5003.  Alternatively, the evidence during this timeframe shows that the Veteran's ankle disability approximates malunion of the tibia and fibula with a slight ankle disability.  The evidence does not show that the Veteran's ankle disability most nearly approximates malunion of the tibia and fibula with a moderate ankle disability or marked limitation of the left ankle; there is no evidence of malunion of the tibia and fibula or marked limitation of the left ankle and range of motion testing showed normal plantar flexion and a 5 degree limitation in dorsiflexion.  

The Board notes that separate evaluations are not available under Diagnostic Code 5003 and 5271, as both codes use limitation of motion as its rating criteria.  Assigning multiple ratings based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.

Based on the foregoing, the Veteran's symptoms during this period did not more nearly approximate malunion of the tibia and fibula with a moderate ankle disability or marked limitation of ankle motion; a rating in excess of 10 percent is not warranted.  38 C.F.R. §§ 4.123-4 .124a, Diagnostic Codes 5299-5262, 5271, 5003.

Since September 13, 2012

Since September 13, 2012, the Board concludes that the Veteran's left ankle disability most closely approximates ankylosis of the ankle in dorsiflexion between 0 and 10 degrees under Diagnostic Code 5270.  Therefore, a rating of 30 percent, but no higher, is warranted for the Veteran's service-connected residuals of a left distal fibula (ankle) fracture since September 13, 2012.  Diagnostic Codes 5003 5299-5262 or 5271.  

During the September 13, 2012 VA examination, left ankle plantar flexion was to 25 degrees, with objective evidence of painful motion noted, and plantar dorsiflexion was to 0 degrees, with objective evidence of painful motion noted; no additional limitation was noted after repetitive-use testing.  The examiner noted that the Veteran had less movement than normal, weakened movement, pain on movement, swelling, and disturbance of locomotion in his left ankle.  Muscle strength testing was 3/5.  The examiner noted that x-rays showed degenerative or traumatic arthritis of the left ankle and a mild distortion of the distal fibula, but that there is no evidence of malunion or non-union and there was no palpable bony deformity on physical examination.  The examiner rated the Veteran's left distal fibula fracture with ankle degenerative joint disease as moderately severe.  During his June 2014 Board hearing, the Veteran reported that he his left ankle has limited range of motion and that he wears a VA-issued walking boot to control swelling. 

Although the September 2012 examiner noted that the Veteran did not have ankylosis of the ankle, the Board finds that dorsiflexion to 0 degrees most closely approximates ankylosis of the ankle in dorsiflexion between 0 and 10 degrees.  The Board notes that the September 2012 examiner rated the Veteran's ankle condition as moderately severe and noted that the Veteran demonstrated decreased left ankle range of motion, with swelling, tenderness to palpation, altered gait requiring the use of a walking boot, limited ankle strength and degenerative joint disease.  Taking these factors into consideration, however, the Board does not find that the Veteran's left ankle disability more closely approximates the severity contemplated by a 40 percent rating; the Veteran's ankle disability does not approximate ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  In addition, a higher disability rating is not available under Diagnostic Code 5299-5262, as the September 2012 VA examiner found no evidence of malunion or non-union of the tibia and fibula and the Veteran's left ankle disability does not approximate non-union of the tibia and fibula with loose motion, requiring brace.  Therefore, a 30 percent disability rating, but no higher, is warranted for the Veteran's left ankle disability since September 13, 2012.  

In reaching these conclusions, the Board has also considered the Veteran's statements regarding his symptomatology.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing swelling, limited range of motion and pain.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally requires medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.

C.  Residuals of left knee injury with arthritis

The Veteran's residuals of a left knee injury with arthritis is currently rated 20 percent disabling under Diagnostic Code 5010-5257.  As discussed above, hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  Here, the hyphenated diagnostic code indicates that arthritis due to trauma (Diagnostic Code 5010) is rated, by analogy, under the criteria for impairment of the knee under Diagnostic Code 5257.  38 C.F.R. § 4.20 (2014).

Under Diagnostic Code 5257, a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability of the knee.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  

Under Diagnostic Code 5010, arthritis due to trauma that is substantiated by x-ray findings is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.  

In this case, the joint involved is the knee.  The Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II (2014). 

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  A 10 percent rating is assigned for flexion limited to 45 degrees; a 20 percent rating is assigned for leg flexion limited to 30 degrees; and a 30 percent rating is assigned for leg flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  A 10 percent rating is assigned for leg extension limited to 10 degrees and a 20 percent rating is assigned for leg extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both instability of the knee and based on limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997).  For knee disabilities based on limitation of motion, a rating may be assigned for limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 U.S.C.A. § 4 .45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App.202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Based on a review of the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his left knee disability under Diagnostic Code 5257 based on instability.  However, the Board finds that a separate disability rating is warranted under Diagnostic Code 5010-5261 for traumatic arthritis of the left knee, based on limitation of extension, evaluated as 10 percent disabling prior to September 13, 2012 and 20 percent thereafter.  

At no time during the appeal period is severe left knee recurrent subluxation or lateral instability shown or nearly approximated.  A July 2005 MRI showed normal anatomic alignment of the left ankle without fracture or subluxation.  The medial and collateral ligaments and anterior and posterior cruciate ligaments were normal.  VA treatment records dated September 2005 note a negative McMurray's sign.  The Veteran reported that his knee locks up mid-step intermittently, which causes him to fall.  On examination, there was no redness, heat or effusion.  During the November 2008 VA examination, the Veteran's left knee had a negative Lachmann's test and negative pivot-shift test.  The medial and later collateral ligaments were stable to varus and valgus stress.  McMurray's sign was absent.  During an October 2010 VA examination, the Veteran reported that his knee locks up 2 to 3 times per week.  During the September 2012 VA examination, anterior, posterior, and medial-lateral instability were normal.  The examiner noted no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran reported that his knee intermittently buckles and gives way with various weight-bearing activities.  The Veteran also reported that he cannot squat or kneel and that climbing stairs has become increasingly difficult.  

Considering the evidence of record, the Board finds that the Veteran's left knee condition most nearly approximates moderate subluxation or lateral instability.  The Veteran's left knee condition does not meet the criteria for a 30 percent disability rating as the Veteran reported that his left knee intermittently buckles and gives way with weight-bearing activities and the evidence of record does not support a finding of severe recurrent subluxation or lateral instability.  Accordingly, while the Veteran wears a knee brace for his left knee condition, the evidence of record does not support a rating greater than 20 percent under Diagnostic Code 5257 for left knee recurrent subluxation or lateral instability.  

As noted above, the Board finds that a separate rating is for traumatic arthritis of the left knee, based on limitation of extension, evaluated as 10 percent disabling prior to September 13, 2012 and 20 percent thereafter.  

Prior to the September 13, 2012 VA examination, the Veteran did not meet the schedular requirements for a compensable separate rating under Diagnostic Code 5010-5261.  VA treatment records dated July 2005 note flexion to 90 degrees, with discomfort.  During a December 2005 VA examination, extension was to 5 degrees, with pain noted; flexion was to 95 degrees, with pain noted.  After repetitive-use testing, flexion was to 70 degrees, with pain noted.  The examiner noted mild instability, and mild weakened movement with no fatigue.  During the November 2008 VA examination, extension was to 2 degrees, with 5 degrees of additional loss of range of motion based on the DeLuca factors.  The Veteran did not report flare-ups and the examiner noted that the Veteran's left knee disability was mild-to-moderate.  During an October 2010 VA examination, extension was to 0 degrees, with no additional loss of range of motion noted after repetitive-use testing.  However, the evidence of record shows that the Veteran had a diagnosis of degenerative joint disease in the left knee during the entire period on appeal.  Therefore, the Veteran is entitled to a separate 10 percent rating for painful motion with arthritis prior to September 13, 2012.  

During the September 13, 2012 VA examination, extension of the left knee was to 15 degrees, with pain noted.  Therefore, the criteria for a 20 percent disability rating under Diagnostic Code 5010-5261 are met as of September 13, 2012.  A higher 30 percent disability rating is not warranted; as the evidence of record does not show that extension was limited to 20 degrees or that the Veteran's left knee disability most closely approximate the next higher criteria.  

The Board has also considered whether a separate disability rating under Diagnostic Code 5010-5261 is warranted for traumatic arthritis based on limitation of flexion.  However, the evidence of record does not show that the Veteran met the criteria for a separate rating based on limitation of flexion at any time during the period on appeal.  During the November 2008 VA examination, flexion was to 135 degrees; with no additional loss of range of motion noted after repetitive use.  Private treatment records dated April 2010 noted left knee flexion to 80 degrees, with some stiffness and crepitus on motion.  During an October 2010 VA examination, flexion was to 110 degrees with pain noted, with no additional loss noted after repetitive use testing.  During the September 2012 VA examination, flexion was limited to 85 degrees.  Based on the foregoing, a separate disability rating for the Veteran's left knee disability based on limitation of flexion is not warranted.  

The Board has also considered the Veteran's lay statements that his knee disability is worse than currently evaluated.  The Veteran is competent to report his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of his left knee disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.


D.  Low back disorder

The Veteran's low back disorder is currently rated as 40 percent disabling under Diagnostic Code 5010-5243.  As discussed above, the hyphenated diagnostic code indicates that arthritis due to trauma (Diagnostic Code 5010) is rated, by analogy, under the criteria for intervertebral disc syndrome under Diagnostic Code 5243.  
38 C.F.R. § 4.20 (2014).

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.  In this case, the joint involved is the spine.  As the General Formula for Diseases of the Spine applies, it is discussed under the rating criteria for intervertebral disc syndrome.  

Under Diagnostic Code 5243, intervertebral disc syndrome can be evaluated under the General Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching:  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis."  General Rating Formula for Diseases and Injuries of the Spine, Note 5.

Intervertebral disc syndrome can also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes under Diagnostic Code 5243.  Incapacitating episodes during the past 12 months having a total duration of at least: 4 weeks but less than 6 weeks warrants a 40 percent rating; 6 weeks warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Based on a review of the evidence of record, the Board finds that at no time during the period on appeal has the Veteran had ankylosis of the spine or been prescribed bed-rest by a physician.  During a December 2005 VA examination, forward flexion was to 60 degrees, with pain noted; extension to 12 degrees, with pain noted; lateral bending on the right to 15 degrees, with pain noted; lateral bending to the left to 20 degrees, with pain noted; and lateral rotation to right and left to 30 degrees, with pain noted.  After repetitive use testing, flexion was to 48 degrees, with pain noted.  All other range of motion remained the same, with no fatigue, impaired endurance, or weakened movement noted.  During the November 2008 VA examination, the Veteran reported that he did not have any incapacitating episodes during the past 12 months.  The Veteran reported symptoms of pain, spams, fatigability and weakness.  Flexion was to 60 degrees; extension to 25 degrees; lateral bending to 25 degrees on the right and left; rotation was to 20 degrees on the right and left.  The examiner noted mild loss lumbar lordosis, mild paralumbar spasm and tenderness.  There was mildly increased pain with repetitive use testing.  The examiner noted that the Veteran had an additional loss of 5 degrees due to the DeLuca factors.  

VA treatment records note that the Veteran complained of back pain on several occasions, however no range of motion testing was recorded.  During an October 2010 VA examination, the Veteran denied having incapacitating episodes or physician-prescribed bed rest in the past 12 months.  The Veteran reported symptoms of weakness, stiffness, spasms and fatigability.  Forward flexion was to 58 degrees, with pain noted; extension to 10 degrees, with pain noted; left and right lateral flexion to 15 degrees, with pain noted; left and right lateral rotation to 20 degrees, with pain noted.  There was no additional loss of range of motion after repetitive-use testing.  During the September 2012 VA examination, the Veteran reported having flare-ups 3 times per week.  Flexion was to 35 degrees, with pain noted; extension was to 5 degrees, with pain noted; right and left lateral rotation and flexion was to 15 degrees, with pain noted.  After repetitive use testing, the Veteran did not have additional loss of range of motion.  The examiner noted that the Veteran has less movement than normal and pain on movement.  The Veteran did not have any incapacitating episodes during the past 12 months.  The Veteran did not have bowel or bladder problems.  During the Veteran's June 2014 Board hearing, he reported that he had incapacitating episodes, however, the Veteran did not report and the record does not support a finding that the Veteran had physician-prescribed bed rest at any time during the period on appeal.  

While the Veteran reported having pain, spasms, fatigability and weakness there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, or any evidence of incapacitating episodes for purposes of applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Thus, a higher evaluation is not warranted.  Additionally, there is no evidence that the Veteran's low back had additional functional limitations due to factors such as pain, weakness, incoordination and fatigability that were not already considered in his 40 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206 -07.

In sum, the evidence does not demonstrate that the Veteran is entitled to a rating in excess of 40 percent.  The Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings.  The Board finds that his reported symptoms are consistent with an evaluation of 40 percent.

III.  TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)). 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

With consideration of the increased rating claims granted in this decision, service connection was in effect for the following disabilities in September 30, 2005, the date the Veteran filed his increased rating and TDIU claims: a low back condition, rated as 40 percent disabling; radiculopathy of the left lower extremity, rated as 20 percent disabling; a left knee condition, rated as 20 percent disabling; and a left knee condition based on limitation of extension, rated as 10 percent disabling.  The combined rating was 70 percent.  Therefore, the Veteran met disability percentage requirements for award of a schedular TDIU, set forth in 38 C.F.R. § 4.16(a) as of September 30, 2005.

February 2003 private treatment records note that the Veteran was concerned that his prescribed medication impairs his judgment.  The doctor agreed, stating: "I do not believe that he is able to return to his work as a mechanic, given his radicular symptoms, his low back pain, and the current therapy prescribed by the VA.  I have therefore suggested that he either be trained for some other sort of work which could not be any heavy mechanical labor, given the back pain and sciatica he has, and could not be any high grade intellectual task given the fact that he needs to be on Percocet."  

During a December 2005 VA examination, the Veteran reported that he stopped working as an auto mechanic in June 2005 because it required him to do a lot of bending over, leaning, stooping, and lifting, which increased his back pain.  The examiner performed a physical examination and opined that the Veteran's employment activities are limited and restricted as follows: no repetitive bending, no heavy lifting, no squatting, no kneeling, no prolonged standing and sitting, no prolonged walking.  The examiner noted that sedentary employment may be feasible, with frequent changes in positions. 

During a May 2008 VA examination, the Veteran reported that he stopped working as a mechanic because of his health conditions, including his left knee, right knee, back and ankle conditions.  The Veteran reported that he was working part time as a clerk and that he did not miss any work time because of his right knee problem.  

During a December 2008 VA examination for the Veteran's back, left knee, left ankle and left lower extremity radiculopathy, the examiner noted that he completed the Veteran's May 2008 examination for his right knee condition.  The examiner opined that the Veteran "can function in a light duty and sedentary type capacity employment."  The examiner did not think that the Veteran would be able to do more physically demanding work because of his service-connected disabilities.

During a January 2010 VA examination, the examiner noted that the Veteran was laid off from his job as a clerk in October 2009 and that he was unemployed.  The Veteran reported that he previously worked as a mechanic, but that he was unable to continue because of his chronic low back pain.  The Veteran also reported that he lost his job as a clerk due to his chronic back pain.  

During a January 2010 VA examination, the Veteran reported that he stopped working as a mechanic in 2006 because his back, knee, and ankle problems made it too hard for him to do mechanical work.  The Veteran reported that he was laid off from his job as a clerk in October 2009.  The examiner opined that the Veteran is unemployable because he is not able to sit for more than about 5 minutes at a time.  In addition, the examiner noted that he is unable to squat, lift heavy objects, kneel, or stand or walk for a prolonged period of time.  

Based on the foregoing, the Board finds that the record does not reflect the Veteran was unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities prior to January 19, 2010.  While the Veteran reported that he stopped working as a mechanic in 2006, he was able to maintain other employment until October 2009.  As noted above, the sole fact that a Veteran is unemployed or has difficulty obtaining unemployment is not enough to grant TDIU.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  In addition, the February 2003 private doctor, and the December 2005 and December 2008 VA examiners opined that the Veteran would be able to do sedentary work, based on their interviews with the Veteran, examinations, and review of the Veteran's medical history.  The earliest objective evidence of unemployability was noted during the January 19, 2010 VA examination.  Therefore, the Board finds that the Veteran is not entitled to an assignment of a TDIU prior to that date.

The Board notes that during the June 2014 Board hearing, the Veteran argued that he is entitled to TDIU extending back to 2001.  The applicable law is clear that the effective date of an increased rating shall be the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date[;] otherwise, [the effective date shall be the] date of receipt of claim." 38 C.F.R. § 3.400(o)(2).  Here, as discussed above, the Board found that the earliest evidence of unemployability is from January 19, 2010.  
 
IV.  Other considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's left leg radiculopathy, back, left knee, and left ankle disabilities (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is not warranted.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for peripheral neuropathy is denied.

Entitlement to a disability rating of 20 percent, but no higher, for the Veteran's service-connected radiculopathy of the left lower extremity prior to April 8, 2010 is granted.

Entitlement to disability ratings in excess of 20 percent from April 8, 2010 and in excess of 40 percent since September 13, 2012 for the Veteran's service-connected radiculopathy of the left lower extremity are denied. 

Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected residuals of a left distal fibula fracture prior to September 13, 2012 is denied.

Entitlement to a disability rating of 30 percent, but no higher, for the Veteran's service-connected residuals of left distal fibula fracture since September 13, 2012 is granted. 

Entitlement to a disability rating in excess of 20 percent based on instability for residuals of a left knee injury with arthritis is denied. 

Entitlement to disability ratings of 10 percent, but no higher, prior to September 13, 2012 and 20 percent, but no higher, thereafter for left knee arthritis based on limitation of extension are granted.

Entitlement to a disability rating in excess of 40 percent for the Veteran's low back disability is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 19, 2010 is denied. 


REMAND

In January 2014, the Veteran submitted a Notice of Disagreement that addressed, in relevant part, his claims for entitlement to an earlier effective date and increased disability ratings for right lower extremity radiculopathy.  To date, the RO has not and issued a statement of the case for these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case for the issues of entitlement to an earlier effective date and increased disability ratings for right lower extremity radiculopathy, so that the Veteran may have the opportunity to complete an appeal on these issue (if he so desires) by filing a timely substantive appeal.  These issues are to only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



			
	NATHANIEL DOAN	JENNIFER KIRBY
	           Acting Veterans Law Judge                         Acting Veterans Law Judge
           Board of Veterans' Appeals                         Board of Veterans' Appeals



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


